                  Case 1:19-cr-00309-LO Document 8 Filed 10/22/19 Page 1 of 3 PageID# 31
^AO 199A (Rev. 6/97) Order Selling Cuiidilions of Rclcjse                                                                   Page 1 of   i   Paees




                                      United States District Court

                                                 Eastern             District of          Virginia


                    United States of America
                                                                         ORDER SETTING CONDITIONS
                                                                                          OF RELEASE
                                 V.


                     Moi'i-VrYV'ig
                            Defendant
                                                                                       \ \ C^30^
 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. attorney in writing before any change in
                 address and telephone number.

           (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant .shall appear at (if blank, to be notified)                    United Slates District Coun

                    401 Courthouse Sq.. Alexandria. VA          on     O'.VYuaA X 9i\,9f^ rti'q.oO g m
                                                                                           V   j   Dale and Time




                                         Release on Personal Recognizance or Unsecured Bond

  IT IS FURTHER ORDERED that the defendant be released provided that:

 (^              The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
           (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                  Aeix -W\t t                               An Wo                                                  don,,,(s 10,000 >
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                    DISTRIBUTION;       COURT       DEFENDANT    PRETRIAL      SERVICES        U.S. ATTORNEY        U.S. IvlARSHAL
Case 1:19-cr-00309-LO Document 8 Filed 10/22/19 Page 2 of 3 PageID# 32
Case 1:19-cr-00309-LO Document 8 Filed 10/22/19 Page 3 of 3 PageID# 33
